Citation Nr: 1235407	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected obsessive-compulsive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that evidence has been associated with the Veteran's claims folder following the issuance of the October 2011 supplemental statement of the case (SSOC), the most recent SSOC of record, which was accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  On remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2010 as to his service-connected obsessive-compulsive disorder, but the most recent clinical evidence currently of record is a February 2012 VA emergency room discharge record.  This evidence suggests that the Veteran's service-connected disability has increased in severity since the June 2010 VA examination.  In addition, the Veteran submitted a statement dated January 2012 noting that he attempted suicide due to the severity of his obsessive-compulsive disorder.  Furthermore, a private mental health evaluation from Valley Counseling Services dated in April 2011 documents the Veteran's increase in severity of his obsessive-compulsive tendencies as well as his delusions and social isolation.  

In light of the foregoing, the Board finds that a contemporaneous VA psychiatric examination is warranted to ascertain the current severity of the Veteran's service- connected obsessive-compulsive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

As noted, evidence of the record indicates that the Veteran was discharged from the emergency room at the VA Medical Center in Cleveland, Ohio for his service-connected obsessive-compulsive disorder in February 2012.  The Board observes that the most recent VA treatment records obtained by the AOJ are dated in September 2011.  Accordingly, on remand, the RO should obtain outstanding VA treatment records dated after September 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Further, the Board notes that the Veteran indicated in a statement dated in August 2011 that he currently receives mental health treatment at Valley Counseling Services.  The Board observes that the most recent treatment records from Valley Counseling Services are dated in December 2010.  As such, on remand, the RO should obtain mental health treatment records from Valley Counseling Services dated after December 2010.

The claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an initial compensable evaluation for service-connected obsessive-compulsive disorder.  In other words, development of the Veteran's claim for an increased disability rating for his obsessive-compulsive disorder may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Of particular interest are medical records from Valley Counseling Services dated after December 2010.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any VA treatment records pertaining to the Veteran's obsessive-compulsive disorder or any other psychiatric disorder after September 2011.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The Veteran must thereafter be afforded a VA psychiatric examination for the purpose of determining the current severity of his service-connected obsessive-compulsive disorder. The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should describe in detail all current manifestations of the Veteran's obsessive-compulsive disorder.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner should also comment on whether the Veteran's obsessive-compulsive disorder, in and of itself or combined with his service-connected bilateral hearing loss disability and tinnitus, precludes him from obtaining or maintaining gainful employment.  A complete rationale for all opinions must be provided. Any report prepared must be typed.

3. Thereafter, the claims for an increased initial rating for obsessive-compulsive disorder and TDIU must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

